Citation Nr: 0424414	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  03-15 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection cause of 
death.  


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

Service for the appellant's spouse has been verified as being 
with the recognized guerrilla service from November 1942 to 
May 1945 and with the new Philippine Scouts from May 1945 to 
February 1946.  Appellant's spouse died in June 1986.  

This appeal arises from a September 2002 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.

Appellant indicated in a June 2004 statement that she did not 
desire a personal hearing.  


FINDINGS OF FACT

1.  The veteran died in June 1986 and the death certificate 
lists the cause of the veteran's death as cardiac arrest; no 
other contributing causes are listed. 

2.  The veteran did not have any service-connected 
disabilities. 

3.  By rating decision in August 1997, the RO denied the 
appellant's claim for entitlement to service connection cause 
of death; the decision is final.  

4.  Evidence received since the August 1997 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection cause of death.  




CONCLUSIONS OF LAW

1.  The August 1997 rating decision, which denied entitlement 
to service connection cause of death is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  The evidence received since the August 1997 rating 
decision is not new and material, and the claim for this 
benefits is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction 
provided the appellant notice of the passage of the VCAA and 
the duty to notify her regarding the claim in a March 2002 
letter, prior to the initial unfavorable agency decision in 
September 2002.  The RO notified the appellant of the 
evidence and information necessary to substantiate a new and 
material evidence claim in the March 2002 and August 2003 
notification letter.  The VA fully notified the appellant of 
what is required to substantiate such claims in these 
notification letters.  In addition, the April 2003 statement 
of the case (SOC) provided the appellant with a summary of 
the evidence, the applicable law and regulations and a 
discussion of the facts of the case.  The VCAA letters and 
the SOC specifically notified the appellant that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  She 
was advised that it was her responsibility to either send 
medical treatment records from the veteran's private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
her.  The appellant was also asked to advise VA if there were 
any other information or evidence she considered relevant to 
this claim so that VA could help by getting that evidence.  
It is the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

In the present case, the evidence includes the service 
records, service medical records, private medical treatment 
records, death certificate, and statements from the 
appellant.  It does not appear that there are additional 
records that are necessary to proceed to a decision in this 
case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003).

New and Material Evidence

In an August 1997 rating  decision, the appellant's claim for 
entitlement to service connection cause of death was denied.  
This decision is final.  38 U.S.C.A. § 7105(c).  However, 
when a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

By regulation, for purposes of the appellant's request, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Pertinent evidence received prior to the August 1997 rating 
decision included the veteran's death certificate, which 
reflected that he died in June 1986 and the immediate cause 
of death due to cardiac arrest.  Service records show two 
Affidavit's for Philippine Army Personnel.  One affidavit 
dated February 1946 indicated that the veteran claimed that 
he was treated in the hospital from June 1943 to October 1943 
with malaria.  The affidavit dated in May 1945 noted that the 
veteran had no wounds or illnesses in service.  The Board 
notes that the veteran was not service-connected for any 
disability at the time of his death.  

Medical statement from Dr. Generoso V. Salud dated in 
February 1997.  Dr. Salud indicated that the veteran had been 
under his care for chronic obstructive pulmonary disease from 
September 1983 until the year of his death in 1986.  Dr. 
Salud noted the veteran's history of recurrent asthma since 
1948, which rendered him almost an invalid the later years of 
his life.  Later, other complications appeared like cardiac 
failure, peptic ulcer disease, and anemia. The record also 
includes a statement from appellant dated in March 1997 
asserting that the veteran was treated at Ramos Medical 
Clinic for asthma, Paulino Hospital for ulcer, and at San 
Pedro Hospital in May 1986 for asthma and peptic ulcer.  She 
also indicated that the records from San Pedro Hospital were 
unavailable and that Drs. Ramos and Paulino were deceased.  

In the August 1997 rating decision, the RO denied appellant's 
claim on the basis that there was no underlying, antecedent, 
or contributory causes of death in the record.  Since the 
cause of the veteran's death was undetermined in the record, 
there is no reasonable basis to conclude that his cause of 
death was related to service.  Moreover, the RO concluded 
that although Dr. Salud was treating the veteran for COPD, 
cardiac failure, peptic ulcer, anemia, and asthma, and that 
appellant asserted that he was treated for asthma and ulcer, 
there is no evidence of record showing that any of these 
conditions were manifested in service or within one year 
following separation from service.    

Evidence received since the August 1997 rating decision 
includes additional copies of the veteran's Certificate of 
Death, which continued to list the cause of death as cardiac 
arrest, a Certificate of Discharge from the Philippine Army, 
medical statements from Dr. Salud dated in February 1997 and 
August 2002, as well as treatment records from the 1980s.  In 
addition, appellant asserted in her notice of disagreement 
and substantive appeal that the records show that the veteran 
was sick with malaria in service and that this is a service-
connected disability.  

Upon review, appellant has provided no new evidence that 
raises a reasonable possibility of substantiating her claim.  
The veteran's Certificate of Death, Certificate of Discharge 
from the Philippine Army, and the medical statement from Dr. 
Salud dated in February 1997 are documents already considered 
in the prior final determination by the RO and are therefore 
not new evidence.  The treatment records from the 1980s and 
medical statement from Dr. Salud dated in August 2002 is new 
evidence as it was not considered by the RO in the August 
1997 rating decision.  However, these records only show that 
he received treatment for asthma, hypertension, acid peptic 
ulcer disease, and anemia and do not indicate that any of 
these disabilities are related to service.  Therefore, this 
evidence is not material because even if any of these 
disabilities contributed to his death, none are shown to be 
related to service.  

As for appellant's contentions, the Board notes that the 
veteran was not service-connected for any disability prior to 
his death, including malaria.  In fact, there is no record of 
the veteran applying for service connection prior to his 
death.  However, even assuming that the veteran was service-
connected for malaria, there is no medical evidence showing 
that his malaria in service caused or otherwise contributed 
in any way to his death.  Furthermore, while the appellant is 
competent to report that on which she has personal knowledge, 
the record does not show that she has the necessary medical 
training and/or expertise to provide a medical opinion that 
the veteran's cause of death was related to malaria or 
otherwise related to service.  Consequently, these statements 
are cumulative in nature do not qualify as material evidence 
and are insufficient to reopen the claim.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In summary, the evidence of record, as it was at the time of 
the August 1997 rating decision and as it is today, does not 
show that the veteran's death was in any way related to his 
service so as to confer cause of death benefits.  As such, 
the evidence received subsequent to the August 1997 rating 
decision is not "new and material" as contemplated by 
38 C.F.R. § 3.156(a), and provides no basis to reopen the 
appellant's claim.  38 U.S.C.A. § 5108.    




ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection cause of death, 
the appeal is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



